Citation Nr: 1047379	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for bilateral shoulder 
disability, claimed as secondary to disability of the cervical 
and/or thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1968.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In March 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The evidence reflects that the Veteran has a disability of the 
thoracic spine and a disability of the cervical spine; therefore, 
the Board finds that these should be considered as two separate 
issues and has recharcterized them as such.

These matters were previously before the Board in August 2009 and 
were remanded for further development.  They have now returned to 
the Board for further appellate consideration.  The Board finds 
that the Appeals Management Center has complied with the Board's 
2009 remand with regard to the issue of entitlement to service 
connection for a cervical spine disability. 

The issues of entitlement to service connection for thoracic 
spine disability, and entitlement to service connection for 
bilateral shoulder disability, claimed as secondary to disability 
of the cervical and/or thoracic spine, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

There has been no demonstration by competent and credible (lay or 
medical) evidence of record that the Veteran's cervical spine 
disability is causally related to active service.


CONCLUSION OF LAW

A cervical spine disability, to include arthritis, was not 
incurred in, or aggravated by, active service, nor may such be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

VA satisfied its duty to notify as to the cervical spine claim by 
means of June 2007 correspondence from the RO to the appellant.  
This correspondence informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Additionally, the correspondence informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  Because the VCAA notice in this case was 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private records, VA 
examination records, and the Veteran's statements in support of 
his claim, to include his testimony at a March 2009 Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a further duty to obtain.  VA 
records in the claims file indicate that the Veteran was eligible 
for treatment at a VA facility in the 1968, and the Veteran has 
averred that he was treated at a VA facility in Ft. Snelling, 
Minnesota in the fall of 1968.  An April 2010 VA memorandum 
reflects that VA requested VA treatment records from August 1968 
to December 1968 from the St. Cloud VA medical center and the 
Minneapolis VA medical center.  The memorandum further reflects 
that no such records were found; thus, the Board finds that VA 
has no further duty to attempt to obtain them. 

The Veteran also avers that the received private chiropractor 
care from a "husband and wife" team, from Dr. J., and from D.G.  
The Veteran did not provide a name, address, or authorization for 
the husband and wife team, and he stated that he could not recall 
their names; therefore, VA does not have a duty to obtain any 
records from them.  With regard to Dr. J., the claims file 
includes a statement, on a VA Form 21-4138, dated in October 
2008, purportedly to be from Dr. J.  The Board notes that the 
statement is not on professional letterhead, does not include a 
printed version of the writer's name, and has an illegible 
signature; nonetheless, for purposes of this opinion, the Board 
will presume that it is by Dr. J.  The statement reflects that 
Dr. J. sold his practice to Dr. D.G., and it is Dr. J.'s 
understanding that his records of treatment of the Veteran have 
been destroyed; therefore, VA has no further duty to attempt to 
obtain records from Dr. J.  With regard to Dr. D.G., the claims 
file contains records from him, and there is no evidence that 
there are any missing records.  The record also reflects that the 
Veteran reported that he had a previous negative evaluation for 
Paget's disease in 1997 at F.W. clinic.  The Veteran did not 
provide any authorization for VA to obtain any records from such 
an evaluation.  Regardless, there is no indication that any such 
records would provide pertinent information with regard to the 
Veteran's claim, as the Veteran stated that the bone scan was 
negative in evaluation for Paget's disease, and he has not 
indicated that the records would be pertinent to his claim.  
Importantly, VA requested the Veteran, in correspondence in 
September 2009, to provide authorization for all providers of 
medical treatment for his claimed disabilities; the Veteran 
failed to provide one for the F.W. clinic.  The duty to assist is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

A VA examination and opinion with respect to the issues on appeal 
was obtained in January 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is adequate.  It considers the pertinent evidence of record, to 
include statements of the Veteran regarding in-service trauma, x-
rays, and medical records.  Rationale was provided for the 
opinion proffered.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Cervical Spine

The Veteran avers that he has a cervical spine disability as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a current 
disability.  The January 2008 VA examination report reflects a 
finding of degenerative disc disease of C5-C7, posterior spurs 
encroaching on intervertebral formina at C5-C7, and mild 
retrolisthesis of C5 on C6.  Therefore, the Board finds that the 
Veteran has current disability of the cervical spine.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's STRs reflect that in January 1968, the Veteran sought 
treatment for back pain.  He reported that he had been lifting 
heavy objects two days earlier and presently had dull achy 
sensation in the sacro iliac region .  He denied radiation of 
pain.  Upon physical examination, it was noted that he had muscle 
spasm in the sacrolumbar region.  The impression was a lumbo-
sacral problem.  The Veteran was prescribed physical therapy, 
light duty, and medication.  The STRs are entirely negative for 
any complaints of the cervical spine, and specifically notes no 
radiation of pain.  The Veteran's June 1968 report of medical 
history for separation purposes reflects that the Veteran denied 
any back trouble.  The June 1968 report of medical examination 
for separation purposes reflects that, upon clinical examination, 
the Veteran's spine was noted to be normal.  The Veteran's 
physical profile of the upper extremities, to include the 
cervical, thoracic, and lumbar portions of the spine, was noted 
to be a "1", indicating a high level of medical fitness, on 
both the separation examination form and the DA Form 1811, 
Physical and Mental Status on Release from Active Duty form.  

The Veteran filed an application for outpatient treatment, VA 
Form 10-2827, dated September 16, 1968.  It was indicated on the 
form that treatment was being requested for the "back."  In a 
November 1968 rating decision, the RO referenced a September 16, 
1968 outpatient examination which noted low dorsal spine pain.  
Based on the Veteran's January 1968 STRs and the September 1968 
examination, the RO authorized treatment for sacro-iliac strain.  
The rating decision and December 1968 notice letter to the 
Veteran are negative for any reference to cervical spine 
complaints, treatment, or disability.  

The claims file includes private chiropractic records from Dr. 
D.G.  March 2006 records reflect that the Veteran had complaints 
of the back and neck.  They further reflect that he was lifting 
timber with log carriers.  The record is unclear as to when the 
injury occurred.  It also notes a past history of a military 
injury in 1967/1968.  The Veteran testified that while in the 
military his back injury was caused by lifting timber.  The Board 
finds that any statements by the Veteran that he had a cervical 
spine injury in service are less than credible based on the 
evidence of record as a whole, to include the STRs which 
specifically note complaints of lower back pain, the Veteran's 
denial of radiation of pain, an absence of complaints of pain of 
the cervical spine, the denial of back pain on the report of 
medical history, and a separation examination which indicates a 
normal spine upon clinical examination.  

A May 2007 private record appears to reflect a complaint in the 
thoracic spine area and a notation regarding "lifting paint".  
The records also indicate treatment of the spine in October 2006 
(lumbar), June 2007, and June 2008. 

With regard to the third requirement for service connection, 
medical evidence of a nexus between the current disability and 
the in-service disease or injury, or competent and credible lay 
evidence of continuity of symptomatology, the Board finds, for 
reasons noted below, that this requirement has not been met.  

The claims file includes three medical opinions.  The probative 
value of medical opinions is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions are 
within the province of the adjudicator. Guarneri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  There is no requirement that additional 
evidentiary weight be given to the opinion of a medical provider 
who treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 F.3d 
1378, 1381 (Fed. Cir. 2001).

September 2007 correspondence from Dr. D.G. indicates that the 
Veteran sought treatment for low back pain in March 2006, and 
treatment for thoracic and cervical spine pain and stiffness.  
The clinician opined that the Veteran's original injury in 1967 - 
1968 was a permanent soft tissue injury which resulted in the 
formation of scar tissue in the injured areas and formation of an 
increase of neurofibrils, thus causing an increase in sensitivity 
and pain, causing early degenerative changes, and hindering his 
normal biomechanics promoting accelerated degenerative changes.  
The Board finds that the opinion of Dr. D.G., has little, if any, 
probative value.  

The opinion is based, in part, on the history provided by the 
Veteran.  The Board is not bound to blindly accept diagnoses that 
are based on an unconfirmed history as reported by the Veteran. 
See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993).  An opinion 
based upon an inaccurate factual premise has no probative value.  
Calvert v. Brown, 5 Vet. App. 461 (1993).  The Veteran reported 
to Dr. D.G. that in service, he had an initial injury when he 
felt a sharp pain in the upper thoracic region and in the 
thoracic-lumbar region of the spine.  He further reported that he 
was diagnosed, as having a muscle tear in the thoracic-lumbar 
region and separating or pulling apart of the vertebrae in the 
upper thoracic region.  (The Board notes that Dr. D.G. states 
that the Veteran reported that he was diagnosed by a military 
doctor with the above noted conditions; however in a September 
2007 statement the Veteran avers that he was diagnosed by a 
civilian chiropractor.)  As noted above, the STRs reflect that 
the Veteran complained of a dull achy sensation in the sacro 
iliac region.  He denied radiation of pain.  Upon physical 
examination, it was noted that he had a muscle spasm in the 
sacrolumbar region.  The impression was a lumbo-sacral problem.  
The report is negative for a muscle tear and pulling or 
stretching of the vertebrae.  Significantly, the STRs are 
entirely negative for any complaints with regard to the cervical 
spine.  Thus, the Veteran's reported history to the private 
clinician is inaccurate and conflicts with the objective evidence 
of record at the time of the service. 

October 2008 correspondence purportedly from Dr. J, indicates 
that he had treated the Veteran "in the past".  More specific 
dates are not provided; however, Dr. J. also states that he sold 
his practice in 1997.  The Veteran testified that he began seeing 
Dr. J. in approximately 1979.  Dr. J. notes that he remembers 
treating the Veteran for pain and stiffness in his neck and 
middle back areas, on an as needed basis.  Dr. J. further 
reflects that the Veteran related a history of an injury to the 
area in service.  Dr. J. states "[r]esearch has shown that 
injuries of strain sprain nature heal with scar tissue.  This 
changes the normal function of the muscle and causes 
biomechanical alterations of [the] joint involved.  This in turn 
can lead to an acceleration of the body's normal aging process 
and subsequent arthric (sic) changes.  [The Veteran]'s symptoms 
would in my opinion be consistent with an injury of this type."  
The Board finds that the opinion of Dr. J., has little, if any, 
probative value.  The opinion is based on the inaccurate factual 
history as provided by the Veteran.  As noted above, the STRs are 
negative for radiation of pain or injury other than of the sacro-
iliac/sacro-lumbar region.  See Swann v. Brown, 5 Vet. App. 229, 
232-33 (1993).  Calvert v. Brown, 5 Vet. App. 461 (1993).  In 
addition, Dr. J.'s opinion appears to be from memories of 
treatment more than 10 years, and perhaps 30 years, earlier and 
without the benefit of any clinical records, which were 
apparently destroyed.  

The Board finds that the opinion of the January 2008 VA examiner, 
as noted below, which was based on a 2008 physical examination, 
to include a review of STRs and 2008 x-rays, is far more 
probative than Dr. J.'s opinion based on memories of treatment 
provided more than a decade earlier and without a review of STRs 
and x-rays. 

The Veteran underwent a VA examination in January 2008.  The 
examination report reflects the examiner's opinion that the 
Veteran's current cervical spine disability of multilevel 
degenerative disc disease is not caused by or the result of 
military service.  The examiner opined that the Veteran's 
cervical spine disability was most likely caused by, or the 
result of, the Veteran's many years of work as a painter.  (The 
Board notes that the record reflects that the Veteran was a 
wallpaper hanger and painter for many years before and after 
service.)  The examiner's opinion was based on a physical 
examination of the Veteran, a review of x-rays, and a review of 
the entire claims file, to include the Veteran's STRs and 
separation examination, which, as noted above, reflected a normal 
spine upon separation and no complaints with regard to the 
cervical spine.  

The earliest clinical evidence of cervical spine complaints is in 
2006, approximately 38 years after separation from service.  The 
statement of Dr. J. reflects treatment of the Veteran prior to 
1998; however, this is still more than 29 years after separation 
from service.  (The Board notes that it is based on Dr. J.'s 
memory without a review of records; therefore, it is less 
credible than actual records.)  The Veteran's statements that he 
injured his neck in service are contradicted by his reports to 
the January 2008 VA examiner.  The Veteran reported that his 
cervical pain began in approximately 2001, approximately 33 years 
after separation from service.  The lapse of time between service 
separation and the earliest documentation of current disability 
is a factor for consideration in deciding a service connection 
claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Board acknowledges that the Veteran is competent to report 
that he has had cervical spine pain since service.  However, the 
Veteran has also averred that it was his upper back which he 
injured in service, and such a contention is directly 
contradicted by the STRs.  In addition, although the Veteran 
apparently reported to a private chiropractor (Dr. D.G.) that he 
has had intermittent flare-ups since service, he informed the 
January 2008 VA examiner that his neck pain began in 
approximately 2001.  He also stated that he believed that his 
neck pain was secondary to a long-standing low back condition; 
thus, reflecting that the neck pain started sometime after other 
spine problems and not at the time of an in-service injury.  The 
Board finds that any statement by the Veteran that he has had 
cervical spine pain since service is less than credible as it 
contradicts his statement to the January 2008 VA examiner that 
his pain began in 2001, his statement indicating that his 
cervical spine pain came after "long-standing" back pain, and 
his STRs. 

Based on the competent clinical VA examiner's opinion which is 
against a finding that the Veteran's current cervical spine 
disability is related to service, STRs which are negative for a 
cervical spine injury, complaints or abnormal finding, a 
separation examination report which specifically negates a 
cervical spine impairment, and in the absence of demonstration of 
continuity of symptomatology by credible evidence, the initial 
demonstration of a cervical spine disability more than a decade 
after separation from service is too remote to be reasonably 
related to service.  Although the Veteran is competent to report 
that he has current cervical spine pain, he has not been shown to 
possess the requisite skills or training necessary to be capable 
of making competent etiological opinions.  Espiritu, supra.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a cervical spine disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for cervical spine disability 
is denied.


REMAND

The January 2008 VA examination report reflects minimal 
degenerative changes of the thoracic spine.  The VA examiner 
failed to clearly opine as to whether the Veteran's thoracic 
spine disability was causally related to active service, and to 
provide a rationale.  In his report, the examiner noted the 
problem as "lumbosacral spine" condition, and the diagnosis as 
"thoracolumbosacral spine, multilevel degenerative disc 
disease."  He opined that the lumbar degenerative disc disease 
was most likely caused by, or the result of, over 45 years of 
work as a painter.  The January 2008 VA x-ray examination of the 
Veteran's thoracic spine did not reveal disc disease, but rather 
minimal anterior spurring of the thoracic vertebral endplates.  
Therefore, a supplemental medical opinion on the issue of the 
etiology of the Veteran's thoracic spine degenerative joint 
disability is warranted.

The issue of whether the Veteran is entitled to service 
connection for bilateral shoulder disability, claimed as 
secondary to cervical and/or thoracic spine disability is 
inextricably intertwined with the issue of entitlement to service 
connection for thoracic spine disability.  As such, adjudication 
of entitlement to service connection for bilateral shoulder 
disability is deferred pending completion of the action requested 
below. 

Accordingly, the case is REMANDED for the following action:

1.  Request the January 2008 VA examiner to 
provide a supplemental opinion which provides 
an opinion and rationale as to whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran has a current 
thoracic spine disability (i.e. 
degenerative joint disability) causally 
related to his military service.  In this 
regard, the examiner is requested to 
specifically note that VA X-ray examination 
in January 2008 did not reveal thoracic spine 
disc disease, but rather minimal anterior 
spurring of the thoracic vertebral endplates.

2.  If the January 2008 VA examiner is not 
available, schedule the Veteran for a VA 
examination with a clinician to determine the 
etiology of the Veteran's current thoracic 
spine disability.  The claims folder should 
be reviewed in conjunction with such 
examination and the examination report should 
indicate that such a review was performed.  

The examiner is requested to furnish an 
opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran has a current 
thoracic spine disability causally 
related to his military service.  Any 
opinion expressed should be accompanied 
by a complete rationale, and should 
include consideration of the above noted 
evidence.  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues of entitlement to 
service connection for a thoracic spine 
disability, and entitlement to service 
connection for bilateral shoulder 
disability, claimed as secondary to cervical 
and/or thoracic spine disability.  If any 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


